EXHIBIT 10.2.2
AMENDMENT TO
IMPAX LABORATORIES, INC. AMENDED AND RESTATED
2002 EQUITY INCENTIVE PLAN
(as of May 19, 2009)
Section 5.6 of the Impax Laboratories, Inc. Amended and Restated 2002 Equity
Incentive Plan (the “Plan”) is amended to read in its entirety as follows:
“5.6 Buy Out and Settlement. The Board, on behalf of the Company, may at any
time offer to buy out any Option on such terms and conditions as the Board shall
establish, except that no underwater Options will be (i) repurchased, repriced
or replaced without the prior approval of the stockholders of the Company, or
(ii) repurchased for cash without the prior approval of the stockholders of the
Company.”
Except as expressly modified or amended hereby, the Plan shall continue in full
force and effect.
As amended this 19th of May, 2009.

 

 